319 N.W.2d 720 (1982)
In the Matter of the Petition for the DISBARMENT OF Mark G. MOBERLY, a Minnesota Lawyer.
No. 81-1129.
Supreme Court of Minnesota.
June 4, 1982.
Michael J. Hoover, Director of Lawyers Professional Responsibility, St. Paul, for appellant.
Mark G. Moberly, pro se.
PER CURIAM.
Respondent Mark G. Moberly was admitted to the practice of law in 1977 and has been a sole practitioner in this state since that time. It is undisputed that he misappropriated some $4,350 of clients' funds over the period of a year. In addition he admits to negotiating 25 checks on bank accounts which he knew to be closed.
He has made no showing of restitution to his clients and has advanced no mitigating circumstances which justifies a sanction short of disbarment.
Accordingly Respondent Mark G. Moberly is herewith disbarred from the practice of law in the State of Minnesota.